                  Case 19-50350-BLS          Doc 8   Filed 11/08/19    Page 1 of 6




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE
 In re:
                                                          Chapter 11
 WOODBRIDGE GROUP OF COMPANIES, LLC,
 et al.,1                                                 Case No. 17-12560 (BLS)
                    Remaining Debtors.
                                                          (Jointly Administered)

 MICHAEL GOLDBERG, as Liquidating Trustee of              Adv. Proc. No. 19-50350- (BLS)
 the Woodbridge Liquidation Trust, successor in
 interest to the estates of WOODBRIDGE GROUP
 OF COMPANIES, LLC, et al.,


                                Plaintiff,
           v.

 STEPHEN B. MOORE,


                                Defendant.


         DEFENDANT’S ANSWER AND AFFIRMATICE DEFENSES TO
     COMPLAINT FOR AVOIDANCE AND RECOVERY OF PREFERENTIAL
  AND FRAUDULENT TRANSFERS PURSUANT TO 11 U.S.C. §§ 544, 547, 548 & 550

          Defendant, Stephen B. Moore (“Defendant”), by and through his undersigned counsel files

this Answer and Affirmative Defenses to Plaintiff Michael Goldberg (the “Plaintiff” or “Trustee”),

in his capacity as Liquidating Trustee of the Woodbridge Liquidation Trust, pursuant to the First

Amended Joint Chapter 11 Plan of Liquidation of Woodbridge Group of Companies, LLC and Its

Affiliated Debtors dated August 22, 2018 (the “Plan”) of the debtors in the above-captioned cases

(the “Debtors”), for his Complaint for Avoidance and Recovery of Preferential and Fraudulent

Transfers Pursuant to 11 U.S.C. §§ 544, 547, 548 & 550 (the “Complaint”) [ECF No. 1] against

Stephen B. Moore (the “Defendant”), a as follows:
                Case 19-50350-BLS        Doc 8     Filed 11/08/19    Page 2 of 6




       1.     The allegation contained in Paragraph 1 of the Complaint is a legal conclusion for

which no response is required.

       2.     The allegation contained in Paragraph 2 of the Complaint is a legal conclusion for

which no response is required.

       3.     Defendant admits the allegations contained in paragraph 3 of the Complaint.

       4.     The allegation contained in Paragraph 4 of the Complaint is a legal conclusion for

which no response is required.

       5.     The allegation contained in Paragraph 5 of the Complaint is a legal conclusion for

which no response is required.

       6.     The allegation contained in Paragraph 6 of the Complaint is a legal conclusion for

which no response is required.

       7.     The allegation contained in Paragraph 7 of the Complaint is a legal conclusion for

which no response is required.

       8.     The allegation contained in Paragraph 8 of the Complaint is a legal conclusion for

which no response is required.

       9.     Paragraph 9 of the Complaint is a legal conclusion for which no response is required.

       10.    The allegation contained in Paragraph 10 of the Complaint is a legal conclusion for

which no response is required.

       11.    Defendant is without knowledge of the allegations contained in paragraph 11 of the

Complaint and demands strict proof thereof.

       12.    Defendant is without knowledge of the allegations contained in paragraph 12 of the

Complaint and demands strict proof thereof.
                 Case 19-50350-BLS         Doc 8    Filed 11/08/19   Page 3 of 6

       13.     Defendant is without knowledge of the allegations contained in paragraph 13 of the

Complaint and demands strict proof thereof.

       14.     Defendant is without knowledge of the allegations contained in paragraph 14 of the

Complaint and demands strict proof thereof.

       15.     Defendant admits the allegations contained in paragraph 15 of the Complaint.

       16.     Defendant admits the allegations contained in paragraph 16 of the Complaint.

       17.     The allegation contained in Paragraph 17 of the Complaint is a legal conclusion for

which no response is required.

       18.     Defendant is without knowledge of the allegations contained in paragraph 18 of the

Complaint and demands strict proof thereof.

       19.     Defendant is without knowledge of the allegations contained in paragraph 14 of the

Complaint and demands strict proof thereof.

       20.     Defendant rellages and incorporates by reference each and every allegation in the

above paragraph, as though fully set forth at length.

       21.     Defendant is without knowledge of the allegations contained in paragraph 21 of the

Complaint and demands strict proof thereof.

       22.     Defendant is without knowledge of the allegations contained in paragraph 22 of the

Complaint and demands strict proof thereof.

       23.     The allegation contained in Paragraph 23 of the Complaint is a legal conclusion for

which no response is required.

       24.     Defendant is without knowledge of the allegations contained in paragraph 24 of the

Complaint and demands strict proof thereof.

       25.     Defendant is without knowledge of the allegations contained in paragraph 25 of the

Complaint and demands strict proof thereof.
                 Case 19-50350-BLS         Doc 8    Filed 11/08/19   Page 4 of 6

       26.     Defendant is without knowledge of the allegations contained in paragraph 26 of the

Complaint and demands strict proof thereof.

       27.     Defendant is without knowledge of the allegations contained in paragraph 27 of the

Complaint and demands strict proof thereof.

       28.     The allegation contained in Paragraph 28 of the Complaint is a legal conclusion for

which no response is required.

       29.     The allegation contained in Paragraph 29 of the Complaint is a legal conclusion for

which no response is required.

       30.     Defendant rellages and incorporates by reference each and every allegation in the

above paragraph, as though fully set forth at length.

       31.     The allegation contained in Paragraph 31 of the Complaint is a legal conclusion for

which no response is required.

       32.     The allegation contained in Paragraph 32 of the Complaint is a legal conclusion for

which no response is required.

       33.     The allegation contained in Paragraph 33 of the Complaint is a legal conclusion for

which no response is required.

       34.     Defendant rellages and incorporates by reference each and every allegation in the

above paragraph, as though fully set forth at length.

       35.     The allegation contained in Paragraph 35 of the Complaint is a legal conclusion for

which no response is required.

       36.     The allegation contained in Paragraph 36 of the Complaint is a legal conclusion for

which no response is required.

       37.     Defendant rellages and incorporates by reference each and every allegation in the

above paragraph, as though fully set forth at length.
                 Case 19-50350-BLS        Doc 8     Filed 11/08/19     Page 5 of 6

       38.     The allegation contained in Paragraph 38 of the Complaint is a legal conclusion for

which no response is required.

       39.     The allegation contained in Paragraph 39 of the Complaint is a legal conclusion for

which no response is required.

       WHEREFORE, Defendant, Stephen B. Moore, requests the entry of a judgment in his

favor, denying any relief sought by Plaintiff and awarding such other relief as deemed appropriate

under the circumstances.

                                    AFFIRMATIVE DEFENSE

First Affirmative Defense

       As for his First Affirmative Defense, Defendant states that pursuant to 11 U.S.C. § 547(c)(2),

the transfer may not be avoided because it falls within the ordinary course of business defense.

Reservation of Rights

       Defendant reserves his right to assert additional affirmative defenses after he has the

opportunity to conduct discovery.

       Respectfully submitted on this 8th day of November, 2019.

                                             THE ROSNER LAW GROUP LLC

                                             /s/ Scott J. Leonhardt
                                             Scott J. Leonhardt (DE 4885)
                                             824 N. Market Street, Suite 810
                                             Wilmington, DE 19801
                                             (302) 777-1111
                                             leonhardt@teamrosner.com

                                                     -and-
                       Case 19-50350-BLS             Doc 8      Filed 11/08/19       Page 6 of 6

                                                        LAW OFFICE OF MARK S. ROHER, P.A.1
                                                        150 S. Pine Island Road, Suite 300
                                                        Plantation, Florida 33324
                                                        Email: mroher@markroherlaw.com
                                                        Telephone: (954) 353-2200
                                                        Facsimile: (877) 654-0090

                                                        By:     /s/ Mark S. Roher
                                                                 Mark S. Roher
                                                                 Florida Bar No. 178098



                                         CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that on this 8th day of November, 2019, a true and correct copy of

 the foregoing was served by CM/ECF on all parties listed below.

                                                                 /s/ Mark S. Roher
                                                                 Mark S. Roher

Bradford J. Sandler (DE Bar No. 4142)
Andrew W. Caine (CA Bar No. 110345)
Colin R. Robinson (DE Bar No. 5524)
PACHULSKI, STANG, ZIEHL & JONES LLP
919 North Market Street, 17th Floor
P.O. Box 8705
Wilmington, DE 19899-8705 (Courier 19801)
email: bsandler@pszjlaw.com acaine@pszjlaw.com crobinson@pszjlaw.com




 1
     Please direct any correspondence or inquires to Mark S. Roher, Esq.
